PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/567,042
Filing Date: 11 Sep 2019
Appellant(s): Madisetti et al.



__________________
Daniel C. Pierron
Reg. No. 65,173
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/8/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument 1
	Appellant contends claims 1-7, 10-13, 15-20 were improperly rejected under 35 USC 103(a) as being unpatentable over Winkdlevoss, Rampton, Varga, and Kikinis. The Examiner respectfully disagrees.
	Appellant contends Kikinis teaches away from the claimed invention, specifically the limitations “the currency exchange exchanged the first fiat currency to a first tethered token” and “receiving a credit response from the receiver financial account via the blockchain network indicating the currency exchange exchanged the value of the first second tethered token to a second fiat currency”. The Examiner respectfully disagrees. First, Kikinis is not relied upon to teach said limitations. Instead, Winklevoss is relied upon to teach said limitations (Final Rejection – 5/27/20, pages 6-7). Kikinis is relied upon to teach exchanging a first tethered token for a global token, exchanging the global, token for a second tethered token, wherein a fiat currency of the user financial account is a first fiat currency and the receiver financial account is a second fiat currency different from the first fiat currency, wherein the first tethered token is tethered 
Second, it is argued that the portion of [0083] of Kikinis that states that the Tier 2 regional cryptocurrency is not tradeable as a security is unclear because it directly contradicts what was previously disclosed: the Tier 2 cryptocurrency is being traded with the Tier 1 global cryptocurrency and is being traded during small local transactions. Furthermore, [0083] of Kininis states that the Tier 2 regional cryptocurrency has value tied to a local fiat currency: one of ordinary skill in the art would certainly realize that a cryptocurrency with value tied to a local fiat currency is able to be converted to the local fiat currency based on the predefined exchange ratio.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3685          
                                                                                                                                                                                              Conferees:

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685     
                                                                                                                                                                                                   /STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.